Citation Nr: 0721148	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which adjudicated the issues on 
appeal.

In an August 2005 decision, the Board affirmed that decision 
and denied service connection for PTSD and type II diabetes 
mellitus.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2006 order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand to the 
Board (Joint Motion).  It was determined that the VA had 
failed to satisfy its duty to notify and assist the veteran 
to include providing affirmative notice prior to the initial 
determination.  The parties agreed that supplemental VCAA 
notification was necessary to cure any procedural error.  The 
case is once again before the Board for review.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his or her claim, and to 
notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).


The Court has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Court has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  As pointed out in the Joint 
Motion, however, no such pre-adjudication notice appears to 
have been sent to the veteran in this case.

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
this case, the Board's August 2005 decision relied primarily 
on post-decision communications, including a rating decision, 
a statement of the case (SOC), and a VA letter.  Therefore, 
the veteran's claims should be readjudicated in light of the 
statutory requirements regarding notice to claimants of 
required information and evidence.  Moreover, because a 
remand is required to address failures in the duty to notify, 
a supplemental VCAA notice is necessary to cure any 
prejudicial error.  

The Board also notes that since the August 2005 Board 
decision, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  As such, the notice letter must comply with 
Dingess/Hartman.




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to what information or evidence is to be 
provided by the Secretary and what 
information or evidence is to be provided 
by the veteran with respect to the 
information and evidence necessary to 
substantiate the claims for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Further, the notice should 
contain a specific request for the 
veteran to provide any evidence in his 
possession that pertains to both claims, 
38 C.F.R. § 3.159(b)(1), as well as the 
information or evidence needed to 
establish a disability rating and an 
effective date for both claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


